                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON SWIDERSKI,                                       CIVIL ACTION
     Plaintiff,

        v.                                             NO.19-2321

JOHN HARMON, et al.,
     Defendants.


                                        MEMORANDUM

KEARNEY,J.                                                                       November 8, 2019

        Jason Swiderski alleges Northampton County, Warden Penchisen of the Northampton

County Prison, and a host of prison employees and state actors violated his civil rights in the denial

of medical care while the Commonwealth incarcerated him at the Northampton County Prison.

He alleges the prison exposed him to toxic black mold in the prison affecting his health and state

actors including prison officials acted with deliberate indifference to his medical needs while

incarcerated. Defendants answered the amended complaint raising a variety of legal defenses

including immunity and failure to exhaust. Mr. Swiderski now seeks appointment of counsel. He

has suffered from psychiatric illness placing him in hospitals. We recently stayed his case while

he recovered.   He raises claims regarding prison officials being deliberatively indifferent to the

effects of alleged toxic black mold on his health. He claims other prisoners are equally affected.

       Congress provides "[t]he court may request an attorney to represent any person unable to

afford counsel," granting us '"broad discretion' to determine whether appointment of counsel in a

civil case would be appropriate." 1 Although Congress in 28 U.S.C. § 1915(e)(l) permits us to

appoint counsel in civil rights cases for indigent prisoners, our Court of Appeals emphasizes
"volunteer lawyer time is extremely valuable," and "district courts should not request counsel ...

indiscriminately."2 "Civil litigants have no constitutional or statutory right to appointed counsel."3

        Under our Court of Appeals' guidance in Tabron, we undertake a two-step inquiry. First,

we must consider the merits of the claim, deciding whether it has "arguable merit." 4 If so, we then

consider a non-exhaustive list of factors, including (1) the plaintiffs ability to present his or her

own case; (2) the complexity of the legal issues; (3) the degree to which the factual investigation

will be necessary and the ability of the plaintiff to pursue such investigation; (4) the extent to which

the case is likely to turn on credibility determinations; (5) whether the case will require the

testimony of expert witnesses; and (6) the plaintiffs ability to retain and afford counsel. 5 These

same factors apply to first and subsequent requests, regardless of the stage of the case, and we

"should consider the Tabron guideposts that may be relevant ... at the time and stage of the

litigation that the request is made. " 6 Our Court of Appeals cautions "courts should exercise care

in appointing counsel because volunteer lawyer time is a precious commodity and should not be

wasted on frivolous cases." 7

       Accepting as true the allegations in the amended Complaint and the Answer, we cannot yet

determine whether Mr. Talbert's claims should proceed to trial. 8 But they will proceed into

discovery as Defendants elected to answer. The claims have arguable merit although several legal

questions including on immunity, exhaustion, and causation warrant further examination.

       We then turn to the Tabron factors. Mr. Swiderski appears not to be capable at this stage

of presenting his own case. The legal issues are complex as to immunity and personal involvement

related to the alleged presence of prison mold. Mr. Swiderski also moved for appointment of a

private investigator and laboratory to examine his claims. 9 The fact investigation while not overly

extensive may require investigation into the existence of mold, remediation, knowledge, and



                                                  2
causation. While it is possible his claims may involve credibility determinations, we are not near

this issue yet. The case may involve expert witnesses. Mr. Swiderski has not detailed efforts to

retain counsel, but we are mindful of his asking for counsel before we stayed the case to allow him

to recover. 10 At this stage, these factors together weigh in favor ofreferring Mr. Swiderski's claims

to our volunteer panel for a short period to evaluate the claims. We will stay the matter until we

can measure the interest.

            We grant Mr. Swiderski's Motion for appointment of counsel in the accompanying Order

and refer his case to our volunteer panel.


1
 Montgomery v. Pinchak, 294 F.3d 492,498 (3d Cir. 2002) (quoting Tabron v. Grace, 6 F.3d 147,
153 (3d Cir. 1993)).
2
     Tabron, 6 F.3d at 157.
3
     Houser v. Folino, 927 F.3d 693,697 (3d Cir. 2019) (citing Montgomery, 294 F.3d at 498).
4
     Houser, 927 F.2d at 697 (citing Tabron, 6 F.3d at 155).
5
     Id. (citing Parham v. Johnson, 126 F.3d 454,457 (3d Cir. 1997); Tabron, 6 F.3d at 155-56).
6    Id. at 700.
7    Montgomery, 294 F.3d at 499; Houser, 927 F.3d at 700.

8
 See Board v. Farnham, 394 F.3d 469 (7 th Cir. 2005)(recognizing constitutional right to adequate
ventilation); Nash v. Akinbayo, No. 18-677, 2019 WL 4393159,*2 (D.Del. Sept. 13,
2019)(dismissed prisoner black mold civil rights claim with leave to amend); Bradley v. Miller,
No. 14-1698, 2015 WL 6757022, (M.D.Pa. Nov. 5, 2015) (pro se prisoner claims of harm from
black mold dismissed for failure to show the mold "jeopardized or potentially jeopardized her
health, or caused her cell to be unfit for habitation); Nickles v. Taylor, No. 09-313, 2010 WL
1949447, *5 (D.N.J. May 14, 2010)(granted summary judgment to warden based on conclusory
allegations of black mold did not show the "minimal civilized measure of life's necessities").

9
 ECF Doc. No. 58. We today denied this motion without prejudice to allow possible counsel to
review the claims.

10
     ECF Doc. Nos. 54, 56.



                                                   3
